DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 09/29/2022 amending claims 1 and 12. Claims 1, 2, 4-6 ,8, 9, 11-14 and 16-19 are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 14 are unclear in light of applicant disclosure.  For example claim 14 recites a full authority digital engine control (FADEC) in addition to the controller recited in claim 12.  On the other hand applicant fig. 4 appears to equate controller (256; see par. 57) that detects in claim 12 with the FADEC in claim 14.  For purposes of examination fig. 4 is used.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 9, 11 – 14 and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application EP 3415436 A1 (Hon) in view of French Patent Publication FR30565581A1 (Nawal) (translation is referred to below), Pub. No.: US 2006/0168968 A1 (Zielinski) and Pub. No.: US 2012/0167590 A1 (Bettner).
Regarding claim 1, Hon discloses (see figs. 1 and 2) a hybrid electric propulsion system 50 comprising: a gas turbine engine 100 comprising a low speed spool 124 and a high speed spool 122, the low speed spool 124 comprising a low pressure compressor 110 and a low pressure turbine 118, and the high speed spool 122 comprising a high pressure compressor 112 and a high pressure turbine 116; an electric motor 56 configured to augment rotational power of the high speed spool 122 (see par. [0056], bottom, and par. [0077], bottom, and 304 of fig. 7) or the low speed spool; and a controller (72, 150)(see par. [0048] and par. [0060], top) programmed (see software of computer 500 in par. 115, bottom, wherein computer 500 represents controller portion 72, see par. 114, top) to: detect an in-flight windmill re-start condition of the gas turbine engine where opposite engine power assist is prohibited (the controller (72, 150), referred to as “computing device” in par. [0081]: determines a shutdown condition during the flight of the aircraft and in response to determining the shutdown automatically restarts the engine wherein the restart is an “unassisted” restart wherein the engine is restarted during conditions of ambient airflow through the engine called windmilling as opposed to “assisted” restart wherein another engine from the aircraft provides bleed air to an air turbine starter of the instant engine to start the instant engine, see par. [0004]); and cause power to be supplied from a power source 55 to the electric motor 56 in order to augment rotational power of the high speed 122 or the low speed spool during the detected in-flight windmill re-start condition (see par. [0085], bottom; and 304 or fig. 7). Hon does not explicitly disclose wherein the controller and the electric motor providing compressor stability to the high pressure compressor during the detected in-flight windmill re-start condition without the use of high pressure compressor bleed valves (the phrase “without the use of high pressure compressor bleed valves” is interpreted as high pressure bleed valves are not used whether or not the engine has high pressure bleed valves installed), wherein the in-flight windmill re-start condition includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool.
Nawal teaches (see figs. 1; and 2A single engine, or 2B twin engine) a gas turbine engine with a low spool driving a fan (ll. 19-23) and a high spool 12 and further teaches wherein a controller 24 and an electric motor 10 providing compressor stability (the compressor surge margin MP (see fig. 1) is reduced during HP shaft acceleration that takes place during starting (ll. 128-131);  previously in some scenarios bleeding air with bleed valves from the HP compressor reduces (ll. 39-42) the compressor operating line  (e.g. LF1 or LF2) however work of compression is lost; rotational power input using electric motor 10 can lower operating line to maintain surge margin MP during acceleration (ll. 137-161) without using HP bleed valves (ll.80-83)) to a high pressure compressor (l. 20) of the high spool 12 during an in-flight re-start condition (ll. 197-198) without the use of high pressure compressor bleed valves (ll. 80-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon with wherein the controller and the electric motor provide compressor stability to the high pressure compressor during the detected in-flight windmill re-start condition without the use of high pressure compressor bleed valves as taught by Nawal in order to facilitate reducing likelihood of compressor stall and engine damage (Nawal l. 31) and/or removing bleed valves that can reducing aircraft weight (Nawal ll. 80-83).
Zielinski teaches (see figs. 1-4) a gas turbine (111, port side in fig. 1) and further teaches the in-flight windmill re-start condition (403; see fig. 4) includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to any spools of the gas turbine engine 111 and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool.  In par. 28, middle, Zielinski states “at any given altitude, the speed above which the aircraft must be flying to restart the engines can be significantly reduced when the windmilling power is supplemented by power from an on-board power source” wherein the on board power source can be for example battery (327; see fig. 3C) supplying power to electric motor (217; see fig. 2) using controlling software of motor controller (220; see fig. 2 and pars. 16 and 19) corresponding to step 405 in fig. 4 and text in par. 26.  Zielinksi further states in par. 26 “the aircraft can be restarted at lower air speeds and accordingly will be less likely to have to dive in order to increase air speed up to a point sufficient for in-flight restart” pointing out that in-flight re-start condition includes the claimed lower airspeeds and likely includes higher altitudes.  Bettner in par. 22 confirms an in-flight windmill re-start condition includes the claimed higher altitudes.  Gas turbine (20; see Bettner fig. 2) in-flight windmill re-start condition (par. 22, top: “nonconventional windmill start”) includes altitudes that are higher (par. 22, top) than those used for an in-flight windmill re-start condition where no augmentation is provided (par. 22, top: “conventional windmill start”) to the high spool (starting at higher altitudes is achievable with augmentation provided by rotational power being provided to the high spool 24 via electric motor 80 (low spool motor 44 is used as a generator to provide electrical power to the high spool motor 80) with control system; see par. 22).  The term “augmentation” is interpreted in accordance with applicant specification par. 43 as providing rotational power for example from an electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Nawal with the in-flight windmill re-start condition includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool as taught by Zielinski and Bettner in order to facilitate improving in flight re-start procedures during windmill conditions thereby improving safety and passenger comfort (see Zielinski pars. 4 and 28; and Bettner par. 4).
Regarding claim 12, Hon discloses (see figs. 1; and 2A single engine, or 2B twin engine) a method for stabilizing a compressor section of a gas turbine engine 100 during an in-flight re-start of the gas turbine engine (driving the high spool 122 with electric machine 56 permits sufficient rotation speed of the high pressure compressor in order to compress air sufficiently to permit combustion of the compressed air in the combustor without assistance from another engine; also the Hon method (see par. [0042] and par. [0099], bottom) of reducing stall likelihood using electric motor 56 to drive high spool 122 provides compressor stability by reducing stall likelihood), comprising: detecting by a controller an in-flight windmill re-start condition of the gas turbine engine where opposite engine power assist is prohibited (the controller (72, 150), referred to as “computing device” in par. [0081]: determines a shutdown condition during the flight of the aircraft and in response to determining the shutdown automatically restarts the engine wherein the restart is an “unassisted” restart wherein the engine is restarted during conditions of ambient airflow through the engine called windmilling as opposed to “assisted” restart wherein another engine from the aircraft provides bleed air to an air turbine starter of the instant engine to start the instant engine, see par. [0004]);  providing power assist to a high speed spool 122 of the gas turbine engine via an electric motor 56 operably coupled to the high speed spool 122 during the in-flight re-start of the gas turbine engine (see par. [0004] and 304 of fig. 7), and a high pressure compressor 112 of the high speed spool 122.  Hon does not explicitly disclose the controller and the electric motor providing compressor stability to the high pressure compressor of the high speed spool during the in-flight re-start without the use of high pressure compressor bleed valves (the phrase “without the use of high pressure compressor bleed valves” is interpreted as high pressure bleed valves are not used whether or not the engine has high pressure bleed valves installed), wherein the in-flight windmill re-start condition includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool.
Nawal teaches (see fig. 2) a gas turbine engine with a low spool driving a fan (ll. 19-23) and a high spool 12 and further teaches wherein a controller 24 and an electric motor 10 provide compressor stability (the compressor surge margin MP (see fig. 1) is reduced during HP shaft acceleration that takes place during starting (ll. 128-131);  previously in some scenarios bleeding air with bleed valves from the HP compressor reduces (ll. 39-42) the compressor operating line  (e.g. LF1 or LF2) however work of compression is lost; rotational power input using electric motor 10 can lower operating line to maintain surge margin MP during acceleration (ll. 137-161) without using HP bleed valves (ll.80-83)) to a high pressure compressor (l. 20) of the high spool 12 during an in-flight re-start (ll. 197-198) without the use of high pressure compressor bleed valves (ll. 80-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon with the controller and the electric motor providing compressor stability to the high pressure compressor during the in-flight re-start without the use of high pressure compressor bleed valves as taught by Nawal in order to facilitate reducing likelihood of compressor stall and engine damage (Nawal l. 31) and/or removing bleed valves that can reducing aircraft weight (Nawal ll. 80-83).
Zielinski teaches (see figs. 1-4) a gas turbine (111, port side in fig. 1) and further teaches the in-flight windmill re-start condition (403; see fig. 4) includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to any spools of the gas turbine engine 111 and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool.  In par. 28, middle, Zielinski states “at any given altitude, the speed above which the aircraft must be flying to restart the engines can be significantly reduced when the windmilling power is supplemented by power from an on-board power source” wherein the on board power source can be for example battery (327; see fig. 3C) supplying power to electric motor (217; see fig. 2) using controlling software of motor controller (220; see fig. 2 and pars. 16 and 19) corresponding to step 405 in fig. 4 and text in par. 26.  Zielinksi further states in par. 26 “the aircraft can be restarted at lower air speeds and accordingly will be less likely to have to dive in order to increase air speed up to a point sufficient for in-flight restart” pointing out that in-flight re-start condition includes the claimed lower airspeeds and likely includes higher altitudes.  Bettner in par. 22 confirms an in-flight windmill re-start condition includes the claimed higher altitudes.  Gas turbine (20; see Bettner fig. 2) in-flight windmill re-start condition (par. 22, top: “nonconventional windmill start”) includes altitudes that are higher (par. 22, top) than those used for an in-flight windmill re-start condition where no augmentation is provided (par. 22, top: “conventional windmill start”) to the high spool (starting at higher altitudes is achievable with augmentation provided by rotational power being provided to the high spool 24 via electric motor 80 (low spool motor 44 is used as a generator to provide electrical power to the high spool motor 80) with control system; see par. 22).  The term “augmentation” is interpreted in accordance with applicant specification par. 43 as providing rotational power for example from an electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Nawal with the in-flight windmill re-start condition includes altitudes that are higher than those used for an in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool and the in-flight windmill re-start condition includes airspeeds that are lower than those used for the in-flight windmill re-start condition where no augmentation is provided to the high speed or the low speed spool as taught by Zielinski and Bettner in order to facilitate improving in flight re-start procedures during windmill conditions thereby improving safety and passenger comfort (see Zielinski pars. 4 and 28; and Bettner par. 4).
Regarding claims 2, 16 and 19, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses (see fig. 2) the controller 72 is a full authority digital engine control (FADEC).   Controller 72 may be incorporated into FADEC (see par. [0048]; and par. [0060], top).
Regarding claim 4, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses (see fig. 2) the controller is a full authority digital engine control (FADEC) the power source and the electric motor are under the full authority of the full authority digital engine control (FADEC).  Controller 72 may be incorporated into FADEC (see par. [0048]; and par. [0060], top) and therefore the controller of Hon is (72, 150) is under the full authority of the FADEC.  Further the controller (72, 150) is interconnected to the power source 55 and electric motor 56 (see par. [0060], bottom).  The controller is capable of automatically starting the engine 100 without pilot intervention upon receiving a start command by supplying electrical power from the power source 55 to the electric motor 56 to rotate the high pressure spool 122 to start engine 100 (par. [0081], bottom; par. [0082], top; claim 14).
The phrase “the power source and the electric motor are under the full authority of the full authority digital engine control (FADEC)” is interpreted as best understood in accordance with applicant specification (see par. [0054], bottom) such that the motor and power source are controlled by the controller rather than by a human operator of the aircraft using a switch in the flight deck for example.
Regarding claims 5 and 17, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses (see fig. 2) the power source is at least one of the following: a battery (par. [0049]); a super capacitor; and an ultra capacitor.
Regarding claims 6 and 8, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses the motor 56 is connected to an engine gear train that is operably coupled to the high speed spool 122 (par. [0058], middle).  Hon does not explicitly disclose the gear train is an accessory gearbox.
Bettner teaches (see figs. 2 and 4) a gas turbine engine 20 comprising an electric motor configured to augment rotational power of the high speed spool 24 (par. [0022], top) wherein the electric motor 80 is connected to an accessory gearbox 70 that operably coupled to the high speed spool 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Nawal, Zielinski and Bettner with an accessory gearbox as taught by Bettner in order to facilitate driving necessary accessories such as lubrication, hydraulic and fuel pumps (Bettner par. [0020]).
Regarding claims 9 and 11, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses (see fig. 2) the motor 56 is configured to only augment rotational power of the high speed spool 122 during the detected in-flight windmill re-start condition of the gas turbine engine (motor 56 is connected to high spool 122 and not connected to the low spool 124; see fig. 2; in an alternative embodiment the motor 56 is operable with both the low and high spools and therefore in the instant embodiment of fig. 2 the motor 56 only drives the high spool 122, see par. [0058], middle and bottom).
Regarding claims 13 and 18, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses the in-flight re-start of the gas turbine engine is autonomous.  Hon discloses two scenarios: the engine 100 start command during flight is initiated 1) by the pilot using a switch in the flight deck or 2) automatically by controller (72, 150): “the engine of the aircraft at (302) may include receiving the engine start command from a user input device, such as a switch actuated by a pilot, or alternatively may include receiving the engine start [command] … automatically in response to determining a shutdown condition of the turbomachine during the flight” (par. [0081], bottom).  Therefore the controller 72 determines a shutdown condition of the engine 100 and automatically proceeds to re-start the engine 100 wherein the shutdown condition can be due to an unintended shutdown of the engine 100 (par. [0081]) wherein the engine after being shutdown for example by a bird strike or icing is only rotated by the force of ambient air going through the engine 100 when the aircraft 10 is in flight with the force of the ambient air being referred to as “windmilling” (par. [0004], bottom).  In other words the FADEC controller (72, 150) determines the shutdown condition as discussed above in this paragraph and in response to the start command 302 performs subsequent actions: 1) provide power to motor 56 to drive high spool 122 (see 302 in fig. 7) and 2) initiate combustion (see 308 in fig. 7) including providing ignition of the combustor (see 308 in fig. 7) and fuel flow to the combustor (par. [0060], top).
Regarding claim 14, Hon in view Nawal, Zielinski and Bettner teach the current invention as claimed and discussed above. Hon further discloses supplying power from a power source 55 (see fig. 1) to the electric motor 56 (see fig. 2), wherein a full authority digital engine control (FADEC) is provided (72, 150) and (see par. [0048] and par. [0060], top) the power source 55 and the electric motor 56 are under the full authority of the full authority digital engine control (FADEC).  As to “full authority” controller 72 may be incorporated into FADEC (see par. [0048]; and par. [0060], top).  Further the controller (72, 150) is interconnected to the power source 55 and electric motor 56 (see par. [0060], bottom).  The controller is capable of automatically starting the engine 100 without pilot intervention upon receiving a start command by supplying electrical power from the power source 55 to the electric motor 56 to rotate the high pressure spool 122 to start engine 100 (par. [0081], bottom; par. [0082], top; claim 14).
The phrase “the power source and the electric motor are under the full authority of the full authority digital engine control (FADEC)” is interpreted as best understood in accordance with applicant specification (see par. [0054], bottom) such that the motor and power source are controlled by the controller rather than by a human operator of the aircraft using a switch in the flight deck for example.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant’s arguments regarding 112 rejections and drawing objections are accepted and the rejections and objection are withdrawn.  Applicant argues against the previously cited references as teaching the claim 1 and 12 new recitations.  It is noted that references Hon, Nawal and Bettner continue to be cited in this office action.  However new reference Zielinski is used to teach the new limitations regarding higher altitudes and lower airspeeds along with previously cited Bettner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741